DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Response to Amendment
The Amendment filed 03/31/2022 has been entered.  Claims 1, 3-7, 11, 14-20, and 23-24 remain pending in the application.  Claims 4, 6-7, 11, and 17-20 have been withdrawn.  Claims 2, 8-10, 12-13, 21-22, and 25-30 have been canceled.  Applicant's amendments to the claims have overcome the drawing objections previously set forth in the Final Rejection mailed 11/04/2021Applicant's amendments to the claims have overcome the 112(a) rejections previously set forth in the Final Rejection mailed 11/04/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1, 3, 5, 14-16, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al. (US 20100290319 A1), in view of Mohammad Vaezi, Srisit Chianrabutra , Brian Mellor & Shoufeng Yang (2013) Multiple material additive manufacturing – Part 1: a review, Virtual and Physical Prototyping, 8:1, 19-50, DOI: 10.1080/17452759.2013.778175, from IDS and Renaud (WO 2015010797 A1).
Regarding claims 1, 3, 5, and 23-24, Swartz teaches “methods and apparatus for self-assembled time-keeping device” (which reads upon “a method for manufacturing a timepiece, comprising:”, as recited in the instant claim; title).  Swartz teaches “a clock that may be manufactured without assembly, in an illustrative implementation of this invention” (paragraph [0010]).  Swartz teaches that “the clock includes a clock face 10 with markings for hours and minutes, and an hour hand 11 and minute hand 12 are used to display the time” (which reads upon “a first part and a second part”, as recited in the instant claim; paragraph [0010]).  Swartz teaches that “implementations of this invention, components of the clock are physically produced by additive manufacturing” (which reads upon “micro-manufacturing or micro-forming at least a first part from at least a first material, depositing, on said first part, without molding, at least a second part of said piece made from at least the second material and treating the second material to connect the second part to the first part”, as recited in the instant claim; paragraph [0012]; there is no requirement that the first material and the second material be different, however paragraph [0010] teaches marking, which would inherently have a different color).  Swartz teaches that “said additive manufacturing may involve laser sintering” (which reads upon “treating the second material to connect the second part to the first part by hardening said second part”, as recited in the instant claim; which reads upon “wherein the hardening step comprises a heat treatment that includes at least one annealing step and/or a localized sintering step and wherein the localized sintering step is obtained by radiation of the second part using a laser”, as recited in instant claims 3 and 5; paragraph [0028]).  FIG. 1 of Swartz teaches that “ADDITIVE MANUFACTURING IS USED TO MAKE THE PARTS, ACCORDING TO THE CAD DESIGN, THE PARTS ARE MADE IN THE DESIRED 3-D PATTERN, SO THAT THEY ARE, WHEN MADE, ALREADY ASSEMBLED AS THE TIME-KEEPING DEVICE” (FIG. 1; additive manufacturing reads on micro-manufacturing or micro-forming; they are, when made, parts reads on a first part and a second part; already assembled as the time-keeping device reads on treating the second material to connect the second part to the first part).  
Swartz teaches that “the additive manufacturing techniques that may be used to implement this invention include layer manufacturing, freeform fabrication and aerosol jetting” (which reads upon “spraying ink on the first part of the piece to form said second part”, as recited in the instant claim; paragraph [0020]).  Swartz teaches that “said additive manufacturing may involve laser sintering” (which reads upon “hardening said second part”, as recited in the instant claim; paragraph [0028]).  Swartz teaches aerosol jetting, but is silent as to the details of aerosol jetting, specifically, Swartz is silent regarding nebulizing an ink in the form of a solution or suspension of micrometric, submicronic or preferably nanometric particles of at least a second material, and wherein the sprayed ink is nebulized.  
A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Vaezi teaches a review of multiple methods of additive manufacturing, including aerosol jetting, i.e., what is well known in the art.  Vaezi teaches that “the aerosol jet process is a type of direct writing method which uses a focused aerosol stream instead of liquid ink droplets (as is used in inkjet printing) to deposit a wide range of materials” (page 34).  Vaezi teaches that “first, a composite suspension is aerosolised in an atomiser to make a dense aerosol of tiny droplets (normally 1 to 5 mm in diameter but droplets as fine as 20 nm have been obtained)” (which reads on “nebulizing an ink in the form of a solution or suspension of micrometric, submicronic or nanometric particles of at least a second material” in the instant claim; page 34; nebulize means to reduce to a fine spray).  Vaezi teaches that “next, the aerosol is transported to the deposition head via a carrier gas flow (usually N2 gas flow), and within the aerosol head, the aerosol is focused using a flow guidance deposition head, which creates an annular flow of sheath gas to collimate the aerosol” (page 34).  Vaezi teaches that “the high velocity coaxial aerosol stream is sprayed onto a substrate layer by layer (minimum layer thickness of 100 nm) to create 3D parts” (which reads on “wherein said depositing includes spraying the nebulized ink on the first part of the piece to form said second part” in the instant claim; page 34).  
Accordingly, one of ordinary skill in the art, would understand that the term aerosol jetting in Swartz inherently encompasses a composite suspension aerosolised in an atomiser to make a dense aerosol of tiny droplets, normally 1 to 5 mm in diameter but as fine as 20 nm.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerosol jetting of Swartz to use aerosol jetting, as taught by Vaezi including a composite suspension aerosolised in an atomiser to make a dense aerosol of tiny droplets, normally 1 to 5 mm in diameter but as fine as 20 nm to order to use a known method of performing aerosol jetting with a reasonable expectation of success.  Vaezi teaches that this method is known in the art as suitable for spraying onto a substrate layer by layer to create 3D parts.  
Modified Swartz is silent regarding wherein the first part is a balance; and wherein the second part forms an inertial mass deposited on the balance to correct the inertia of the balance.  
Renaud is similarly concerned with watchmaking (paragraph [0001]).  Renaud teaches that “the balance wheel and the escape wheel are connected by an alternating stop and transmission system arranged to block the escape wheel intermittently and release it under the action of the balance wheel and to transmit to the balance wheel a parcel of energy to maintain its oscillations” (which reads upon “wherein the first part is a balance”, as recited in the instant claim; which reads upon “wherein the first part comprises a wheel”, as recited in instant claim 23; paragraph [0002]).  Renaud teaches that “the invention also relates to a similar resonator, but in which said moving part comprises an inertial mass which plays the role of a pendulum” (which reads upon “wherein the second part forms an inertial mass deposited on the balance to correct the inertia of the balance”, as recited in the instant claim; paragraph [0010]).  Renaud teaches that “an inertial mass 21 can be added to the moving part 20” (which reads upon “wherein the second part forms an inertial mass deposited on the balance to correct the inertia of the balance”, as recited in the instant claim; paragraph [0046]).  Renaud teaches that “this makes it possible, in the embodiments where the mobile part is suspended, to increase the mass of the mobile part while retaining the advantages of microfabrication, with a mobile part and monolithic springs” (which reads upon “micro-manufacturing”, as recited in the instant claim; paragraph [0046]).  Renaud teaches that “in the case where the moving part describes a rotational movement, it is also possible to vary the oscillation frequency by modifying the distance of the inertial mass 21 from the center of rotation, with a controlled sliding system for example” (which reads upon “wherein the second part is further configured to poise the balance having a predefined mass”, as recited in instant claim 24; paragraph [0046]).  Renaud teaches that “a new type of assembly comprising an escapement mechanism and a mechanical oscillator for a mechanical watch, which makes it possible to dispense with a spiral spring and reduces the influence of the spring on the rate of the watch” (paragraph [0049]).  
Swartz teaches that “he parts made by additive manufacture without assembly may include a balance wheel” (paragraph [0025]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balance wheel of Swartz, to include an inertial mass, as taught by Renaud to correct the inertia of the timepiece.  
Regarding claims 14-15, modified Swartz teaches the method of claim 1 as stated above.  Swartz teaches that “the clock elements are made by fused deposition (FD) with a Dimension® Elite Printer from Stratasys, Inc., Eden Prairie, Minn., which uses a thermoplastic material that has desirable properties to produce the clock parts” (paragraph [0020]).  
Regarding claim 16, modified Swartz teaches the method of claim 1 as stated above.  Swartz teaches that “components of a clock may be made by additive manufacturing with a ProJet® machine (which uses UV curable photo polymers) or with the Sinterstation® (which laser sinters polymer powders)” (paragraph [0020]).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733